Citation Nr: 0113266	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  98-16 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than in February 
1993 for service connection for pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel






INTRODUCTION

The veteran had active military service from April 1945 to 
February 1946.

This appeal arises out of a March 1997 rating action that 
established February 25, 1993 as the effective date for 
service connection for pes planus.  That action followed a 
March 1997 decision by the Board of Veterans' Appeals (Board) 
that determined that new and material evidence had been 
submitted to reopen a claim for service connection for pes 
planus, and that the evidence was sufficient to establish 
that service connection for that disability was warranted.  
The veteran expressed his disagreement with the effective 
date of this award in May 1997, and after a statement of the 
case was issued, the veteran perfected his appeal in 
September 1998.  In due course, the veteran's claim was 
forwarded to the Board in Washington, DC.  

In addition to the foregoing, it should also be noted that 
the veteran previously established service connection for pes 
planus in an April 1947 rating action, effective from 
February 1946.  Service connection for this disability, 
however, was severed in a 1956 Board decision.  Since service 
connection has been re-established, part of the veteran's 
current efforts to obtain an earlier effective date for this 
award has been to argue that the Board's 1956 decision was 
clearly and unmistakably erroneous under the provisions of 
38 U.S.C.A. § 7111.  If he were to prevail on that claim, he 
would obviously prevail in his attempt to establish an 
earlier effective date for service connection.  Given the 
unique provisions of that law, however, that particular 
aspect of the veteran's claim is being addressed in a 
separate decision.  Accordingly, this decision will limit its 
discussion to other theories of entitlement to this benefit, 
and it will be assumed that the Board's 1956 decision is 
final.  


FINDINGS OF FACT

1.  The veteran was originally awarded service connection for 
pes planus in an April 1947 rating action, effective from 
February 1946.  

2.  In a March 1956 decision by the Board, service connection 
for pes planus was severed.  

3.  In an April 1956 rating action, the Board's March 1956 
decision was put into effect, and service connection was 
terminated, as of April 30, 1956.  

4.  Between April 1956 and February 1993, the veteran's 
attempts to reopen his claim for service connection for pes 
planus were denied in unappealed decisions dated in 1963 and 
1989, and he abandoned an attempt to reopen this claim in 
1977.  

5.  After 1989, the veteran next attempted to reopen his 
claim for service connection for pes planus in March 1993, 
the month after the date from which service connection has 
been established.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than in February 1993 for service connection for pes planus 
have not been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400(b)(2)(q)(1)(ii) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record in this case reflects that in an April 
1947 rating action, service connection was established for 
third degree, bilateral, symptomatic pes planus, which was 
assigned a non-compensable evaluation from February 1946, and 
a 10 percent disability evaluation, effective from January 
1947.  Thereafter, the veteran's disability remained rated as 
10 percent disabling, until 1956.  In March of that year, the 
Board determined that the rating action which had authorized 
service connection for pes planus was clearly and 
unmistakably erroneous.  Accordingly, in an April 1956 rating 
action, service connection for pes planus was severed, 
effective from April 30, 1956.  

Thereafter, the record shows that in 1963, the veteran 
submitted a number of statements from individuals who knew 
him regarding their knowledge of the veteran's foot 
complaints before and after his military service.  At the 
same time, an informal application for service connection for 
a foot disability was submitted by the service organization 
representing the veteran at that time.  By a May 1963 rating 
action, this attempt to reopen the veteran's claim was 
denied, since the evidence submitted was not considered to be 
new and material.  The veteran was advised of this decision 
and of his appellate rights in a letter dated in June 1963.  
As the veteran did not appeal this decision within one year, 
it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

The veteran next sought to reopen his claim for service 
connection for pes planus in June 1977.  At that time, he 
submitted a statement to the Montgomery, Alabama VA regional 
office, in which he described his original VA examination in 
1947, and reminded the RO that he had at one time been 
provided shoe inserts at VA expense.  For reasons that were 
not made clear in this statement, the veteran apparently 
believed that this showed that his flat feet were aggravated 
by military service.  In a letter from the RO dated later 
that month, the veteran was advised that while service 
connection for pes planus had been in effect at one time, it 
had been discontinued in 1956.  He was also informed that if 
he wished to reopen his claim, it would be necessary to 
submit new and material evidence.  No additional evidence was 
received from the veteran within one year, and therefore, any 
claim arising from this 1977 statement may be considered to 
have been abandoned.  See 38 C.F.R. § 3.158.  

The veteran next sought to reopen his claim for service 
connection for a foot disability in January 1989.  
Accompanying this request were copies of statements dated in 
1961 and 1988 from chiropractors.  These reflected that the 
veteran was seen for foot complaints as long ago as in 1956, 
but the statements did not otherwise address the etiology of 
these complaints.  Accordingly, in a February 1989 confirmed 
rating action, the veteran's attempt to reopen his claim was 
denied, since the evidence he had submitted was considered to 
be cumulative of evidence that was already associated with 
the claims file.  The veteran was informed of this decision 
and of his appellate rights in a letter addressed to him 
later that month.  As with the prior denial of the veteran's 
attempts to reopen his claim, he did not appeal this 
decision, and it became final after one year.  

Subsequent records reflect that the veteran then attempted to 
establish service connection for disabilities based on 
exposure to ionizing radiation and to establish entitlement 
to pension benefits.  (Both claims were denied.)  It was not 
until 1993 that the veteran next sought to establish service 
connection for pes planus.  In February of that year, 
(specifically February 25, 1993), the RO received from the 
veteran a VA Form 21-4138 (Statement in Support of Claim) on 
which he expressed his belief that additional records from 
World War II had been discovered, and he asked the RO to 
check them to determine if they showed treatment for his back 
while in service.  The following month, the RO received a 
copy of a letter the veteran wrote to his Congressional 
representative, (including attachments), which among other 
things, expressed the veteran's desire to establish service 
connection for pes planus.  In a March 1993 rating action, 
the RO determined that the evidence the veteran had submitted 
was not new and material, and this attempt to reopen his 
claim for service connection for pes planus was denied.  

It was this 1993 rating action that the veteran appealed to 
the Board, and which was addressed by the Board in its March 
1997 decision.  As mentioned above, that decision found that 
new and material evidence had been submitted to reopen the 
veteran's claim and that service connection for pes planus 
was warranted.  As also mentioned above, in the March 1997 
rating action that followed the Board's decision, it was 
determined that the appropriate effective date for the award 
of service connection was February 25, 1993, with payments of 
compensation commencing March 1, 1993. 

Applicable statutory and regulatory provisions stipulate that 
the effective date of an award of benefits based upon a claim 
reopened after final disallowance will be the date of receipt 
of the reopened claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (2000); see Lapier v. Brown, 5 Vet.App. 
215, 216-217 (1993) ("an award granted on a reopened claim 
may not be made effective prior to the date of receipt of the 
reopened claim.")  In any case, actual payment of monetary 
benefits based on an award of service connection may not be 
made to an individual for any period before the first day of 
the calendar month following the month in which the award 
became effective as provided under section 5110.  38 U.S.C.A. 
§ 5111; 38 C.F.R. § 3.31.  

The foregoing record clearly demonstrates that after service 
connection for pes planus was severed in 1956, the veteran's 
subsequent attempts to reopen that matter were either denied, 
(as was the case in 1963 and 1989), or the claim was 
abandoned, (as occurred in 1977).  After the most recent 
prior final denial of an attempt to reopen this claim in 
February 1989, the veteran did not next attempt to reopen his 
claim for service connection for pes planus until March 1993.  
As described above, the veteran was eventually awarded 
service connection for that disability based on this claim, 
but for reasons unclear, that award was made effective from 
the previous month, February 25, 1993, with payments 
effective the first day of the following calendar month.  
This award is even earlier than is provided for by the 
controlling statute and regulation set out above, which 
provide that, after a claim has been reopened, any right to 
benefits ultimately established shall not commence earlier 
than the date of the new claim, with payments not made until 
the first day of month following the month in which the award 
became effective.  Under these circumstances, there is no 
basis for establishing an effective date for service 
connection for pes planus any earlier than has been set by 
the RO.  Accordingly, the veteran's appeal must be denied.  

In reaching this decision, the Board also observes that 
during the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  This law addresses notification 
requirements of the VA, and its duty to assist claimants in 
the development of claims.  Given the nature of this appeal, 
however, additional development of the record is not at issue 
since the facts with respect to this particular appeal have 
not been disputed.  Likewise, it is clear that the veteran 
has been made aware of the legal criteria used in 
establishing effective dates for service connection, as they 
have been set forth in the September 1998 statement of the 
case.  Under these circumstances, any requirements of the 
Veterans Claims Assistance Act of 2000 have been satisfied, 
and no useful purpose would be served by remanding this 
matter to the RO for their consideration of the application 
of the VCAA to this case. 


ORDER

Entitlement to an effective date earlier than February 25, 
1993, for an award of service connection for pes planus is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

